DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 09/21/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR DEVICE HAVING THREE-DIMENSIONAL CELL STRUCTURE--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robustelli, US 20190378568 A1.

As to claim 1, Robustelli discloses a semiconductor device (see Robustelli Fig 2) comprising: 
a substrate (see Robustelli Fig 2 Ref 204); a plurality of word line structures (see Robustelli Fig 2 Ref 110) disposed over the substrate to be spaced apart from each other in a first direction perpendicular to a surface of the substrate (see annotated image of Robustelli Fig 2 Ref Z below), each of the plurality of word line structures extending in a second direction parallel to the surface of the substrate (see annotated image of Robustelli Fig 2 Ref Y below); a switching layer (see Ishikawa Fig 2 Ref 220) disposed over the substrate to contact side surfaces of the plurality of word line structures (see Robustelli Fig 2 Ref 220); and 
bit line structures (see Robustelli Fig 2 Ref 115) disposed over the substrate to extend in the first direction and to contact a surface of the switching layer (see Robustelli Fig 2 Ref 220), wherein 
the switching layer is configured to perform a threshold switching operation (see Robustelli Fig 3A) and has a variable programmable threshold voltage (see Robustelli Para [0042]).


    PNG
    media_image1.png
    827
    754
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, US 20190088720 A1, in view of Robustelli, US 20190378568 A1.

As to claim 1, Ishikawa discloses a semiconductor device (see Ishikawa Fig 1) comprising: 
a plurality of word line structures (see Ishikawa Fig 10 Ref WL11) disposed to be spaced apart from each other in a first direction perpendicular (see Ishikawa Fig 10 Ref Z) to a structure, each of the plurality of word line structures extending in a second direction parallel (see Ishikawa Fig 10 Ref Y) to a structure; a switching layer (see Ishikawa Fig 10 Refs 8a and 8b) disposed over the substrate to contact side surfaces of the plurality of word line structures (see Ishikawa Fig 10 Ref WL11); and 
bit line structures (see Ishikawa Fig 10 Ref BL) disposed over the substrate to extend in the first direction and to contact a surface of the switching layer (see Ishikawa Fig 10 Refs 8a and 8b). 

Ishikawa does not appear to explicitly disclose 
a substrate; disposed over the substrate to be spaced apart from each other in a first direction perpendicular to a surface of the substrate; parallel to the surface of the substrate; wherein 
the switching layer is configured to perform a threshold switching operation and has a variable programmable threshold voltage.

Robustelli discloses 
a substrate (see Robustelli Fig 2 Ref 204); disposed over the substrate to be spaced apart from each other in a first direction perpendicular to a surface of the substrate (see annotated image of Robustelli Fig 2 Ref Z above); parallel to the surface of the substrate (see annotated image of Robustelli Fig 2 Ref Y above); wherein 
the switching layer is configured to perform a threshold switching operation (see Robustelli Fig 3A) and has a variable programmable threshold voltage (see Robustelli Para [0042]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Ishikawa, may be fabricated on a substrate with particular resistive memory materials to enable variable programming, as disclosed by Robustelli. The inventions are well known variants of resistive memory architectures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Robustelli’s attempt to conserve current (see Robustelli Para [0017]).

As to claim 2, Ishikawa and Robustelli disclose the semiconductor device of claim 1, wherein 
the switching layer comprises a chalcogenide-based material (see Ishikawa Para [0045]).

As to claim 3, Ishikawa and Robustelli disclose the semiconductor device of claim 2, wherein 
the switching layer comprises one selected from the group consisting of germanium-tellurium (Ge—Te), germanium-selenium-tellurium (Ge—Se—Te), indium-selenium (In—Se), antimony-tellurium (Sb—Te), arsenic-tellurium (As—Te), aluminum-tellurium (Al—Te), germanium-antimony-tellurium (Ge—Sb—Te), tellurium-germanium-arsenic (Te—Ge—As), indium-antimony-tellurium (In—Sb—Te), tellurium-tin-selenium (Te—Sn—Se), germanium-selenium-gallium (Ge—Se—Ga), bismuth-selenium-antimony (Bi—Se—Sb), gallium-selenium-tellurium (Ga—Se—Te), tin-antimony-tellurium (Sn—Sb—Te), tellurium-germanium-antimony-sulfur (Te—Ge—Sb—S), tellurium-germanium-tin-oxygen (Te—Ge—Sn—O), Tellurium-germanium-tin-gold (Te—Ge—Sn—Au), palladium-tellurium-germanium-tin (Pd—Te—Ge—Sn), indium-selenium-titanium-cobalt (In—Se—Ti—Co), germanium-antimony-tellurium-palladium (Ge—Sb—Te—Pd), germanium-antimony-tellurium-cobalt (Ge—Sb—Te—Co), antimony-tellurium-bismuth-selenium (Sb—Te—Bi—Se), silver-indium-antimony-tellurium (Ag—In—Sb—Te), germanium-antimony-selenium-tellurium (Ge—Sb—Se—Te), germanium-tin-antimony-tellurium (Ge—Sn—Sb—Te), germanium-tellurium-tin-nickel (Ge—Te—Sn—Ni), germanium-tellurium-tin-palladium (Ge—Te—Sn—Pd), and germanium-tellurium-tin-platinum (Ge—Te—Sn—Pt) (see Ishikawa Para [0045]).

As to claim 4, Ishikawa and Robustelli disclose the semiconductor device of claim 1, wherein 
the switching layer is configured to exhibit different threshold voltages (see Robustelli Fig 3A) depending on first and second program voltages (see Robustelli Fig 3B Ref 365 and 370), which have different polarities (see Robustelli Fig 3B Ref 365 and 370).

As to claim 5, Ishikawa and Robustelli disclose the semiconductor device of claim 1, further comprising 
a resistor layer containing carbon (C), which is disposed at an interface between the switching layer and the bit line structures (see Robustelli Para [0025]).

As to claim 8, Ishikawa and Robustelli disclose the semiconductor device of claim 1, wherein 
a width (see Ishikawa Fig 10 Refs WL11 and WL51) in a third direction (see Ishikawa Fig 10 Ref X), which is parallel to the surface of the substrate and perpendicular to the second direction, of a lowermost word line structure, from among the plurality of word line structures, is greater than a width of an uppermost word line structure (see Ishikawa Fig 10 Refs WL11 and WL51).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, US 20190088720 A1 and Robustelli, US 20190378568 A1, in view of Jo, US 9570683 B1.

As to claim 6, Ishikawa and Robustelli disclose the semiconductor device of claim 2, wherein 
an area of a cross-section, taken perpendicular to the first direction, of each of the bit line structures has a value (see Fig 10 Ref BL).

Ishikawa does not appear to disclose varies along the first direction.

Jo discloses varies along the first direction (see Jo Fig 5 Ref 512).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Ishikawa and Robustelli, may be fabricated with a particular morphology, as disclosed by Jo. The inventions are well known variants of resistive memory architectures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Jo’s attempt to simplify forming signals (see Jo Col 7 Lines 55-59).

As to claim 7, Ishikawa, Robustelli, and Jo disclose the semiconductor device of claim 6, wherein 
an area of a cross-section of a lower portion of each of the bit line structures is smaller than an area of a cross-section of an upper portion of each of the bit line structures (see Jo Fig 5 Ref 512).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Good, US 20210202841 A1 discloses varies along the first direction.
Pirovano, US 20190378571 A1 discloses chalcogenide-based material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 10/20/2022